                   IN THE UNITED STATES DISTRICT COURT                        FILED IN CHAMBERS
                                                                                 U.S.D.C. ROME
                  FOR THE NORTHERN DISTRICT OF GEORGIA                        Dec 04 2020
                                                                        Date: __________________________
                              ROME DIVISION                             JAMES N. HATTEN, Clerk

                                                                             s/Kari Butler
                                                                        By: ____________________________
BILLY PASLEY and MYRA GREEN,                                                     Deputy Clerk



        Plaintiffs,                           CIVIL ACTION FILE

   v.                                         NO. 4:20-CV-124-HLM-WEJ

RELOGIO, LLC, et al.,

        Defendants.


                                        ORDER

        This matter is before the Court on Defendants’ Joint Motion to Strike [50]

filed by Relogio, LLC, Recupero, LLC, Agora Notus, LLC, Complete Properties,

LLC, CC Licensing, LLC, Complete Aviation, LLC, Trovami, LLC, Complete

Cash Holdings, LLC, and SIC Certior Trust (the “Corporate Defendants”).1

        The Corporate Defendants ask the Court to strike the Introduction of the

Amended Complaint [46] pursuant to Federal Rule of Civil Procedure 12(f)

“because it is legally insufficient, immaterial, redundant[,] scandalous, and the

interests of justice so require.” (Defs.’ Br. [50-1] 1-2.) The Corporate Defendants



        1
            The sole individual defendant, Traci Zirkelbach, did not join the Motion.
also argue that the introductory paragraph violates Rule 8 (requiring that allegations

be simple, concise, and direct) and Rule 10 (requiring claims be stated in numbered

paragraphs and, where practicable, limited to a single set of circumstances). (Id. at

2-3 (citing Fed. R. Civ. P. 8(d)(1), 10(b)).) In response, plaintiffs contend that the

instant Motion is frivolous but admit that a strained interpretation of the

Introduction would leave the impression that defendant Zirkelbach is owned by the

Corporate Defendants and that Complete Cash, LLC is a defendant. (Pls.’ Resp.

[97] 4.)

      The Corporate Defendants’ latter argument, albeit less dramatic, is more

persuasive. However, several of the cases cited by the Corporate Defendants in

support of their request to strike the offending paragraph involve an improper

shotgun pleading or explain that a court can avoid striking a poorly drafted pleading

by directing the plaintiff to amend the complaint. See Byrne v. Nezhat, 261 F.3d

1075, 1129-33 (11th Cir. 2001); Fikes v. City of Daphne, 79 F.3d 1079, 1083 n.6

(11th Cir. 1996); Coyne v. Lucky M.K., Inc., 205CV25FTM29SPC, 2005 WL

1309267, at *2 (M.D. Fla. May 31, 2005).

      Accordingly, while the Amended Complaint cannot be characterized as a

shotgun pleading, given plaintiffs’ admission that it could be more carefully

worded, the Court GRANTS IN PART the instant Motion [50] and DIRECTS

                                        2
plaintiffs to amend their operative pleading to comply with Federal Rules of Civil

Procedure 8 and 10 no later than December 18, 2020.

      SO ORDERED, this 4th day of December, 2020.




                          __________________________
                          WALTER E. JOHNSON
                          UNITED STATES MAGISTRATE JUDGE




                                      3
